Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 15 October 1781
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                  
                     
                     SirHead Quarters l5th October 1781.
                  
                  I have received your favor of yesterday—Whenever you have received your instructions from Congress for the recruiting your Legion, you may be assured that I will, so far as depends upon me, give you every assistance.
                  I look upon your wish to dismount the few Men of your Legion and to serve with them on foot as a fresh mark of your Zeal.  You have my liberty to do it, and when they are ready, if you will be pleased to make report to me I will assign you a post. I am with very great Esteem sir Yr most obt servt.
                  
               